375 U.S. 18 (1963)
BROTHERHOOD OF RAILROAD TRAINMEN ET AL.
v.
CHICAGO & ILLINOIS MIDLAND RAILWAY CO.
No. 225.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Robert A. Stuart for petitioners.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States District Court for the Southern District of Illinois for dismissal because of mootness.